 

EXHIBIT 10.65

 

Amendment No. 3

Taylor Capital Group, Inc.

Deferred Compensation Plan

 

THIS AMENDMENT is made by Taylor Capital Group, Inc., a Delaware corporation
(the “Employer”).

 

WHEREAS, THE EMPLOYER RESTATED THE TAYLOR CAPITAL GROUP, INC. DEFERRED
COMPENSATION PLAN (THE “PLAN”), WITH AN EFFECTIVE DATE OF APRIL 1, 2001; AND

 

WHEREAS, THE EMPLOYER CURRENTLY MAINTAINS THIS PLAN FOR THE BENEFIT OF A SELECT
GROUP OF MANAGEMENT AND HIGHLY COMPENSATED EMPLOYEES; AND

 

WHEREAS, PURSUANT TO SECTION 4.5 VESTING IN EVENT OF CHANGE OF CONTROL oF THE
PLAN, IN THE EVENT THERE IS A CHANGE OF CONTROL, AS THAT TERM IS DEFINED IN THE
PLAN DOCUMENT, ALL PREVIOUSLY UNVESTED PORTIONS OF A PLAN PARTICIPANT’S ACCOUNT
SHALL IMMEDIATELY BECOME VESTED TO SUCH PLAN PARTICIPANT, OR SUCH PLAN
PARTICIPANT’S BENEFICIARY OR ESTATE AS THE CASE MAY BE, AS OF THE DATE OF THE
CHANGE OF CONTROL; AND

 

WHEREAS, THE EMPLOYER NOW WISHES TO AMEND SECTION 4.5 VESTING IN EVENT OF CHANGE
OF CONTROL OF THE PLAN, TO PROVIDE FOR A NEW AND MORE COMPREHENSIVE DEFINITION
OF CHANGE OF CONTROL FOR THE ADMINISTRATION OF THIS PLAN; AND

 

WHEREAS, SECTION 10.10 AMENDMENT AND TERMINATION of the Plan document confers to
the Employer the sole authority to modify, amend and terminate the Plan, subject
to non-applicable restrictions; and

 

WHEREAS, pursuant to the aforementioned authority to amend the Plan, the
Employer herby amends the Plan with an effective date coinciding with the
execution date of this Amendment No. 3.

 

NOW THEREFORE, in consideration of the foregoing premises, desires and promises
contained in the Plan, the Plan shall be amended as follows:

 

1. Article 4, Vesting, Section 4.5 “Vesting in Event of Change of Control” of
the Taylor Capital Group, Inc. Deferred Compensation Plan is to be revised to
incorporate the following provision, in it’s entirety, as an amendment and
replacement to the original provision:

 



“4.5 Vesting in Event of Change of Control. Notwithstanding any provision
contained herein to the contrary, in the event that, prior to the time that the
entire amount of the Matching, Discretionary and Executive Discretionary
Contributions becomes vested a Change of Control occurs, then that portion of
the Matching, Discretionary and Executive Discretionary Contributions which has
not yet become vested shall immediately become vested to such Participant or
such Participant’s Beneficiary or estate, as the case may be, as of the date of
such Change of Control. For purposes of this



--------------------------------------------------------------------------------

Agreement Change Of Control shall mean, and be deemed to have occurred, on the
date of the first to occur any of the following:

 

(1) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Exchange Act) (other than the Taylor Family or an Employee Stock
Ownership Plan established by the Company) becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company’s then outstanding securities and such
person or group is or becomes the beneficial owner, directly or indirectly, of
securities of the Company having a combined voting power greater than that
beneficially owned, directly or indirectly, by the Taylor Family; or

 

(2) the majority of the members of the Company’s Board of Directors being
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board of Directors of the
Company immediately prior to such appointment or election; or

 

(3) any reorganization, merger or consolidation (a “Reorganization”) involving
the Company or the Bank unless at least 50% of the then outstanding shares of
common stock of the surviving corporation is held by persons who are
shareholders of the Company or the Bank, respectively, immediately prior to such
Reorganization in substantially the same proportions as their ownership
immediately prior to such Reorganization; or

 

(4) consummation of (i) a “going private” transaction of the Company within the
meaning of Section 13(e) of the Exchange Act, or (ii) the sale or other
disposition of all or substantially all of the assets of either the Company or
the Bank, or (iii) the sale or other disposition of securities representing more
than 70% of the voting power of the Bank; or

 

(5) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company under Section 275 of the Delaware General Corporation
Law or any successor statute.

 

However, a Change in Control shall not occur under Paragraphs (2), (3) or (4) if
the Taylor Family continues to be the beneficial owner, directly or indirectly,
of more than 30% of the combined voting power of the then outstanding securities
of the Company (or of the Bank for a Change in Control under Subparagraphs (3),
(4)(ii), or 4 (iii) involving the Bank), and no other person or group is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company (or the Bank for a Change in Control under Subparagraphs (3), (4)(ii) or
4(iii) involving the Bank) having combined voting power greater than that
beneficially owned, directly or indirectly, by the Taylor Family.

 

For purposes of this definition of Change in Control, the Taylor Family means
(i) Iris Taylor and the Estate of Sidney J. Taylor, (ii) a descendant (or a
spouse of a descendant) of Sidney J. Taylor and Iris Taylor, (iii) any estate,
trust, guardianship or custodianship for the primary benefit of



--------------------------------------------------------------------------------

any individual described in (i) or (ii) above, or (iv) a proprietorship,
partnership, limited liability company, or corporation controlled directly or
indirectly by one or more individuals or entities described in (i), (ii), or
(iii) above.

 

For purposes of this definition of Change in Control the Company means Taylor
Capital Group, Inc. or any successor entity, and the Bank means Cole Taylor Bank
or any successor entity.

 

For purposes of this definition of Change in Control, Employee Stock Ownership
Plan means a retirement plan that is qualified under Section 401(a) of the
Internal Revenue Code and is sponsored by the Company (or a member of its
controlled group, as determined under Section 414(b) of the Internal Revenue
Code).

 

The term “Exchange Act” means the Securities Exchange Act of 1934. The terms
“beneficial owner” and “beneficially owned” shall have the meaning set forth in
Rule 13d-3 under the Exchange Act.

 

The term “outstanding securities” when used in the context of the “combined
voting power of the Company’s then outstanding securities” shall mean only the
common stock of the Company and securities convertible into such common stock.”

 

2. The Plan’s index shall be automatically amended to reflect the changes as
provided for in this Amendment No. 3.

 

IN WITNESS WHEREOF, the undersigned duly authorized member of the Committee has
caused the foregoing amendment to be executed this 18th day of December, 2002.

 

/s/    MELVIN E. PEARL

--------------------------------------------------------------------------------

On behalf of the Committee as Aforesaid